
	
		I
		112th CONGRESS
		2d Session
		H. R. 5851
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Tierney (for
			 himself, Mr. Carnahan,
			 Mr. Cicilline,
			 Mr. Doggett,
			 Mr. Larsen of Washington,
			 Mr. Markey,
			 Mr. McGovern,
			 Ms. Norton,
			 Mr. Olver,
			 Mr. Rangel,
			 Mr. Sarbanes,
			 Ms. Schakowsky, and
			 Mr. Tonko) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To increase small business lending, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Increasing Small Business Lending Act
			 of 2012.
		2.Fee reductions and loan guarantees
			(a)Fee reductionsSection 501 of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 151) is amended by striking March 4, 2011 each place it appears
			 and inserting the date that is 1 year after the date of enactment of the
			 Increasing Small Business Lending Act of
			 2012.
			(b)Loan
			 guaranteesSection 502(f) of division A of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 153) is amended by
			 striking March 4, 2011 and inserting the date that is 1
			 year after the date of enactment of the Increasing Small Business Lending Act of
			 2012.
			(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator of the Small Business
			 Administration such sums as may be necessary to carry out sections 501 and 502
			 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123
			 Stat. 151), as amended by this subsection.
			
